Citation Nr: 0723945	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  99-20 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound to the left mid-scapula, 
for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.  He died in October 1998.  The appellant is 
his surviving spouse.

In a February 1997 rating decision, the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(RO) denied a compensable rating for residuals of left mid-
scapula shell fragment scar, to include service connection 
for arthritis of the left shoulder.  The veteran perfected an 
appeal to the Board of Veterans' Appeals (Board).  In late 
May 1998, the Board remanded this matter to the RO for 
further evidentiary development.  The veteran died in October 
1998, while the case was on remand status and before the 
examination could take place.

In July 1999, the appellant, as the veteran's surviving 
spouse, filed a claim of entitlement to service connection 
for the cause of the veteran's death and for accrued benefits 
based upon a claim for a compensable rating for shell 
fragment wound residuals pending at the time of her husband's 
death.  The RO denied both in July 1999, and the appellant 
sought further review.  In August 2002, the Board denied a 
compensable rating for shell fragment wound residuals and 
service connection for arthritis of the left shoulder, both 
for accrued benefits purposes, and denied service connection 
for the cause of the veteran's death.  The appellant appealed 
the Board decision.  In June 2003, the U.S. Court of Appeals 
for Veterans Claims (Court) vacated the Board's August 2002 
decision to the extent that a compensable rating was denied 
for shell fragment wound residuals for accrued benefits 
purposes, and remanded the matter to the Board for 
readjudication.  The Court dismissed the appeal on the issues 
of service connection for left shoulder arthritis for accrued 
benefits purposes and service connection for the cause of the 
veteran's death.  Following further Board remand as directed 
in November 2003, in February 2005, the Board again denied a 
compensable rating for accrued benefits purposes.  On further 
appeal, in January 2007, the Court ordered readjudication 
consistent with the parties' Joint Motion for Remand.  


FINDINGS OF FACT

1.  At the time of the veteran's death in October 1998, a 
claim of entitlement to a compensable evaluation for 
residuals of shell fragment wound to the left 
mid-scapula was pending.

2.  Evidence of record at the time of the veteran's death 
shows that residuals of shell fragment wound, left mid-
scapula, were manifested by no more than a slight muscle 
injury and a small, asymptomatic scar at the site of the 
injury, with no objective evidence of functional limitations 
resulting from any muscle injury or the scar.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
shell fragment wound to the left mid-scapula, for accrued 
benefits purposes, are not met.  38 U.S.C.A. 
§§ 1155, 5121 (West 2002); 38 C.F.R. §§ 3.1000, 38 C.F.R. §§ 
4.31, 4.40, 4.41, 4.44, 4.45, 4.55, 4.56, 4.59, 4.71 Plate I; 
4.71a, Diagnostic Codes 5201, 5203; 4.73, Diagnostic Codes 
5301-5309; 4.118, Diagnostic Codes 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compensable Rating, Accrued Benefits

Governing Law and Regulations

Periodic monetary benefits to which a veteran was entitled at 
the time of death, under existing ratings or decisions, or 
based on evidence of record at the date of death (i.e., 
accrued benefits), and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement, shall 
be paid to certain survivors, including the veteran's 
surviving spouse, upon the veteran's death.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2006).  An 
application for accrued benefits must be filed within one 
year after the date of a veteran's death.  Id.  Evidence of 
record at the date of death, for the purposes of evaluating 
accrued benefits claims, means evidence in VA's possession on 
or before the date of the beneficiary's death, even if such 
evidence was not physically located in the VA claims folder 
on or before the date of death.  38 C.F.R. § 3.1000(d)(4) 
(West 2002); Hayes v. Brown, 4 Vet. App. 353 (1993).

Impairment of the scapula is rated at 10 percent with 
malunion, or with nonunion without loose movement.  
Alternatively, impairment of the scapula may be rated at 10 
percent based on functional impairment of a contiguous joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (1998).

Limitation of motion of the arm is rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (1998).  Limitation 
of motion at shoulder level permits a 20 percent rating.  
Normal ranges of upper extremity motion are defined as 
follows: forward elevation (flexion) from zero to 180 
degrees; abduction from zero to 180 degrees; and internal and 
external rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I 
(1998).  Shoulder level is 90 degrees of flexion or 
abduction. Id.

Also, as for muscle injury rating criteria applicable to this 
claim, 38 C.F.R. § 4.73, Diagnostic Codes 5301-5309 (1998) 
(shoulder girdle and arm) provide for ratings from zero to a 
maximum of 40 percent for injuries to Muscle Groups numbered 
from I to IX involving the shoulder girdle and arm, with 
separate rating assignments depending on whether the affected 
side - left or right - involves the dominant (major) or non- 
dominant (minor) extremity.  Diagnostic Codes 5301, 5302, 
5303, and 5304 in particular address evaluation of muscle 
injury to the shoulder, scapula, and upper arm muscles.

As defined in 38 C.F.R. § 4.56(d), slight disability of the 
muscles would be associated with a simple wound of muscles 
without debridement or infection.  Moderate disability of the 
muscles would be associated with through and through or deep 
penetrating wounds of short track by a single bullet, small 
shell, or shrapnel fragment, without the explosive effect of 
a high velocity missile, and with residuals of debridement or 
prolonged infection.  A moderately severe disability of the 
muscles would be associated with a through and through or 
deep penetrating wound, by a small high velocity missile or a 
large low velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  A severe disability of the muscles includes 
through and through or deep penetrating wound due to high-
velocity missiles, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring.  
See 38 C.F.R. § 4.56(d) (1998).

Evaluation of shell fragment wound residuals includes 
consideration of evidence of resulting impairment to the 
muscles, bones, joints and/or nerves, as well as functional 
limitations and painful motion.  See 38 C.F.R. §§ 4.40, 4.41, 
4.44, 4.45, 4.55, 4.56, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

With respect to scarring associated with shell fragment 
wound, applicable Diagnostic Codes are in 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1998).  Diagnostic Code 
7803 permits a 10 percent rating for scars that are 
superficial, poorly nourished, with repeated ulceration.  
Diagnostic Code 7804 permits a 10 percent rating for 
superficial scars that are tender and painful upon objective 
demonstration.  Diagnostic Code 7805 rates other scars based 
upon limitation of function of the part(s) affected.  The 
veteran died before the criteria were amended, effective 
August 30, 2002 (see 67 Fed. Reg. 49,590 (2002)); the Board 
applies the criteria in effect at the time of the veteran's 
death.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

Evidence and Analysis

The veteran served on active duty from February 1943 to 
December 1945, with almost two years of this period served 
abroad during World War II.  Among other service awards, he 
received three Bronze Stars and the Purple Heart Medal.

At the time of the veteran's death in October 1998, service 
connection was in effect for only the scar, shell fragment, 
mid-scapula, left NS, determined to be noncompensable 
effective on January 20, 1954.  Prior to the veteran's death, 
the disability was most recently evaluated under 38 C.F.R. § 
4.118, Diagnostic Code 7805 (1996).  See February 1997 rating 
decision.  Prior claim history also indicates that this 
service-connected disability always had been evaluated under 
diagnostic criteria governing scars.  See in particular 
November 1972 and April 1971 Board decisions, and April 1954 
rating decision (original decision granting service 
connection).

Service and post-service medical records indicate that the 
veteran sustained a mild, penetrating shell fragment wound to 
the left scapular area during combat in Germany on March 15, 
1945.  On the same day, the wound was debrided and a foreign 
body (shell fragment) was removed.  The veteran underwent 
secondary closure of the wound on March 21, 1945.  He was 
seen every few days, and by April 1, 1945, the wound was 
healed and he returned to duty.  At the time of separation, a 
one-half inch by one-inch scar was seen on the left scapula, 
but no musculoskeletal defects were noted as a result of this 
injury.  Service connection was granted in April 1954, and a 
zero rating was in effect therefor through the time of the 
veteran's death in October 1998.

The veteran's wife filed a claim for accrued benefits in July 
1999, within one year of her husband's death.  Thus, she is 
entitled to be considered for accrued benefits as a surviving 
spouse based upon left mid-scapula shell fragment wound 
residuals if the evidence warrants the assignment of a 
compensable rating therefor.

A claim seeking a compensable rating for this disability was 
pending in October 1998, but a Board-ordered C&P examination 
(May 1998 Board decision and remand order) was not performed 
before the veteran's death.  As such, the most recent C&P 
examination findings of record specific to the shell fragment 
wound residuals are those from July 1972.  The July 1972 
examination report indicates that the veteran reported pain 
in the left shoulder and arm, radiating down to the hand.  
Objective examination results included notation of a well-
healed scar over the medium border of the lower third of the 
left scapular area measuring approximately one centimeter by 
two centimeters.  The scar was neither tender, nor attached 
to deeper structures, and was smooth and freely movable.  The 
veteran was diagnosed with residuals of a shell fragment 
wound, left scapular area, well-healed, with no sequela.  No 
subjacent fascial or muscle defect was noted.  The veteran 
reportedly was left handed, and full range of motion was 
noted in the left shoulder.  Contemporaneous X-ray results 
revealed no evidence of a joint or bone abnormality in the 
left shoulder.

Although the last C&P examination was conducted decades 
before death, the record also includes more recent medical 
records.  Medical records dated in the early 1990s show that 
the veteran reported left shoulder pain, and a diagnosis of 
minimal degenerative arthritis in the left shoulder.  The 
appeal for the denial of service connection for arthritis of 
the left shoulder has been terminated.  See Joint Motion 
dated in June 2003.  Moreover, no medical evidence of record 
suggests that degenerative arthritis in the left shoulder was 
related to the shell fragment wound injury.  The record 
includes other recent VA medical records, including long-term 
care/nursing records dated through the day of death; however, 
none of these records discusses anything related to the 
service-connected scapular injury residuals.


In June 2003, the Board was ordered to analyze the 
significance of the wound debridement performed in service.  
The implication is that, as the definition of a slight 
disability of muscles is associated with a type of wound that 
is simple, without debridement or infection, and as the 
veteran's wound underwent debridement, he would necessarily 
have suffered at least a moderate disability of muscles as a 
result of his shell fragment would.

The Board first notes that the service medical records 
contain no reference at all to any muscle injury as such.  
Moreover, the post-service medical records are consistent 
with the service medical records in that they contain no 
reference to any muscle injury resulting from the shell 
fragment wound.  The service-connected disability was rated 
throughout the veteran's lifetime based on asymptomatic scar 
that resulted from this injury.

Despite the lack of any evidence of muscle disability 
resulting from the wound sustained in combat in March 1945 - 
contemporaneously described as a mild, penetrating shell 
fragment wound of the left scapula region - the Board must 
discuss the significant of the wound debridement that was 
part of the treatment of this wound.  Debridement is defined 
as the removal of foreign material and devitalized or 
contaminated tissue from or adjacent to a traumatic or 
infected lesion until surrounding healthy tissue is exposed.  
Dorland's Illustrated Medical Dictionary 348 (26th ed. 1981).  
The Board acknowledges that 38 C.F.R. § 4.56(d), in 
classifying muscle disability, associates slight disability 
with a simple wound of muscle without debridement or 
infection; associates a moderate disability with a type of 
injury without residuals of debridement; and associates 
moderately severe disability with a type of injury with 
debridement.  But there is more to the classification of 
muscle disability than the question of whether or not the 
wound required debridement.

Disability of muscles, as defined in 38 C.F.R. § 4.56(d), 
includes consideration of the type of injury, the history and 
complaint, and the objective findings.  When all of the 
factors are considered, it is abundantly clear that the shell 
fragment wound sustained by the veteran in combat in March 
1945 resulted in no more than slight muscle disability, as 
defined.

The Board acknowledges that a slight disability of muscle is 
associated with a simple wound of muscle without debridement 
or infection, and that the veteran did undergo debridement of 
his wound in service.  But the Board also notes that the 
history and complaint would involve a service department 
record of superficial wound with brief treatment and return 
to duty; healing with good functional results; and no 
cardinal signs or symptoms of muscle disability, which are 
defined as loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  In this case, the veteran's wound 
was described as a mild penetrating wound, and he was 
released to duty in approximately two weeks.  No cardinal 
signs or symptoms of muscle disability were ever described, 
and good functional results were obtained.  Objective 
findings for slight muscle injury would be minimal scar; no 
evidence of fascial defect, atrophy, or impaired tonus; no 
impairment of function or metallic fragments retained in 
muscle tissue.  In this case, the veteran's scar was 
variously described as 1/2 inch by 1 inch at service 
discharge to 1 cm by 2 cm at the last VA examination in July 
1972.  The record does not contain any reference to the 
presence of fascial defect, atrophy, impaired tonus, retained 
metallic fragments or any impairment of function due to the 
injury sustained in March 1945.

In contrast, a moderate disability of muscles is associated 
with through-and-through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  The veteran's wound 
was not through-and-through.  It was a penetrating wound, but 
it was described contemporaneously as mild.  It was never 
described as deep.  The history and complaint for a moderate 
disability of muscles would be service department record or 
other evidence of 
in-service treatment for the wound; record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  In this case, there is 
documentation of in-service treatment for the wound sustained 
in March 1945, but there is no reference to any cardinal sign 
or symptom of muscle disability.  Objective findings should 
consist of small or linear entrance and (if present) exit 
scars indicating short track of missile through muscle 
tissue; some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared with the sound side.  In 
this case, the scar is small and linear, but there was never 
any reference to the track of the shell fragment through the 
underlying muscle.  Moreover, there was never any mention of 
any loss of deep fascia or loss of muscle substance.  There 
was no mention of impairment of muscle tonus, no mention of 
any loss of power, and no mention of any lowered threshold of 
fatigue.

The regulation defines "moderate" disability of the muscles 
as through and through or deep penetrating wounds of short 
track by a single bullet, small shell, or shrapnel fragment, 
without the explosive effect of a high velocity missile, and 
with residuals of debridement or prolonged infection 
(emphasis added).  Here, the veteran's shell fragment wound 
was penetrating, but also was described as mild, not deep or 
"through and through."  Moreover, although the veteran 
underwent debridement in service, there was no evidence of 
persistent residual symptoms or complications associated with 
the debridement.  Significantly, the record does not disclose 
infection or other complications affecting functional ability 
subsequent to the debridement.  Further, the July 1972 VA 
examination report, issued some 
quarter-century after the injury, clearly states that no 
subjacent fascial or muscle defect was disclosed at that 
time, and that the veteran had full range of motion in the 
left shoulder joint.  Subsequent medical records concerning 
treatment during the veteran's lifetime do not disclose 
evidence suggesting that the site of the debridement became 
symptomatic (such as infection requiring further surgical 
intervention).  


It is worth noting, concerning the medical evidence of record 
after July 1972, that records specifically concerning the 
left shoulder area are, for the most part, dated within a 
decade before the veteran's death.  They document the 
veteran's reports of pain, including pain in his shoulder, 
but they discuss reported shoulder problems apparently 
associated with mild left shoulder arthritis, for which 
service connection has been denied.  

Further, the Board has considered layperson statements 
submitted in 1996 to the effect that the authors believe the 
veteran's persistent back and shoulder pain is due to active 
service.  To the extent such assertions and statements were 
intended to serve as lay evidence pertaining to then-current 
state or extent of the veteran's problems in the left 
shoulder area, the Board has considered them in light of the 
context of the record, and, based on the negative evidence as 
discussed elsewhere in this decision, they do not support a 
compensable rating.    

Thus, on balance, the Board finds that the evidence does not 
support a conclusion that the veteran's left scapular shell 
fragment injury resulted in a moderate muscle injury to 
permit a minimum compensable evaluation in accordance with 
diagnostic criteria concerning the shoulder girdle and arm, 
set forth in 38 C.F.R. § 4.73.  At most, the evidence most 
closely approximates a slight muscle disability.  See id.

As for whether a separate compensable rating is warranted for 
the residual scar, the Board notes that, even as long ago as 
in July 1972, the scar itself was not shown to have been 
symptomatic.  The scar was smooth, well-healed, and small in 
size (one by two centimeters); it was neither tender nor 
attached to deeper structures.  It did not impede movement, 
as then-current clinical findings included full range of 
motion in the left shoulder joint.  Subsequent medical 
records in the claims folder documenting treatment for 
various problems during the veteran's lifetime do not 
indicate that the scar itself became symptomatic after the 
performance of the July 1972 C&P examination.

Moreover, even as of July 1972 and through the early 1990s, 
the primary symptom reported consisted of complaints of left 
shoulder pain.  As noted above, the veteran was diagnosed 
with mild left shoulder arthritis around this time, which 
could be associated with shoulder pain.  However, as 
explained, even in July 1972, decades after discharge from 
active service, no musculoskeletal abnormality related to the 
left shoulder injury was documented (see July 1972 VA X-ray 
report), and the veteran had full range of motion in the left 
shoulder joint.  Medical records and reports did not 
specifically attribute his complaint of left shoulder pain to 
the shell fragment wound to the scapula region that he 
sustained in March 1945.

Thus, in sum, the totality of the evidence most closely 
approximates a finding that the veteran's scapular shell 
fragment wound residuals consisted of, at most, slight muscle 
injury; a small, asymptomatic scar remaining from the 
debridement; and no objective evidence of functional 
limitations with pain on use or during flare-ups, or any 
weakened movement, excess fatigability, or incoordination as 
a result of the injury.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

As the preponderance of the evidence is against the claim for 
an increased (compensable) rating for residuals of a left 
mid-scapula shell fragment wound (to include evaluation of 
residual scarring, muscle injury, and functional 
limitations), for accrued benefits purposes, the benefit-of-
the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 4.3 (2006). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The law requiring notice as described above was enacted after 
appeal was perfected on the accrued benefits claim.  In such 
a case, the appellant is entitled to notice during the appeal 
period (Pelegrini v. Principi, 18 Vet. App. 112 (2004)) and 
she was provided such notice, as discussed below.  The Board 
fails to find material prejudice associated with timing of 
the notice.  See generally Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question not 
addressed by the AOJ, the Board must consider whether 
prejudice occurred); 38 C.F.R. § 20.1102 (2006) (harmless 
error).  On appeal, in August 2001 and November 2003, the 
Board remanded the matter to provide the appellant such 
notice and to ensure appropriate evidentiary development.  

In August 2001, VA advised the appellant of her and VA's 
respective responsibilities in claim development, and asked 
her to provide information about each medical facility or 
doctor who treated her husband in connection with the pending 
claim.  In March 2004, she was sent another letter.  That 
letter advised her that additional medical evidence related 
to her late husband's treatment for the left scapular injury 
is needed to substantiate the claim.  It also informed her 
that she may submit any evidence in her possession if she 
believes if might be relevant to her appeal.  Attached to 
this letter was an enclosure listing what evidence and 
information were of record to date; explaining what 
development assistance the VA must provide and what claim 
substantiation responsibilities the appellant has; and 
advising what the evidence must show to establish entitlement 
to accrued benefits.  In April 2004, VA sent the appellant a 
third letter notifying her that additional VA medical records 
pertaining to her late husband's treatment is needed and 
providing her a status of the claim.  Additionally, through 
the Statement of the Case (SOC) and Supplemental Statements 
of the Case (SSOCs), the appellant was kept abreast of the 
status of the claim as to issue on appeal, including what 
evidence and information have been obtained to date and why 
the claim remains denied.

The appellant is represented by an attorney, and, despite 
notice during the appeal, provided multiple times, the 
appellant has not identified sources of evidence she believes 
might be pertinent to the claim but is not already of record 
and which she desires VA to assist her in securing.  As for 
lack of notice consistent with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), the Board observes that service connection 
for the shell fragment wound was substantiated decades before 
the current notice requirements.  Moreover, because the Board 
has denied the claim, there can be no prejudice to the extent 
the appellant was not provided notice on what criteria govern 
effective dates for any compensable rating, to that extent 
that this would affect a claim for accrued benefits, or what 
VA considers generally in assigning percentage disability 
ratings for service-connected disabilities.   

As for the duty to assist, the Board first notes that an 
accrued benefits claim is based on the evidence of record on 
the date of the beneficiary's death.  Consequently, there is 
somewhat limited evidence to be gathered for such a claim.  
Nonetheless, it is noted that the RO, during the veteran's 
lifetime, obtained relevant records, which include service 
medical records and post-service medical evidence, including 
VA examination records.  After service, additional VA 
treatment records were associated with the claims folder, 
which is appropriate.  The record also contains the veteran's 
and appellant's written statements in support of the 
increased rating claim. The appellant was given an 
opportunity to personally provide testimonial evidence, but 
declined to exercise this right (see appellant's April 2001 
statement indicating her desire to pursue the claim without a 
hearing).  Nothing in the record indicates that the appellant 
had identified relevant records for which she wanted VA's 
assistance in obtaining, to which VA failed to respond with 
assistance.


Finally, the Court's January 2007 Order requires the Board to 
explicitly address the implications of Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (VA clinical records are deemed to 
be within the control of VA); Hayes v. Brown, 4 Vet. App. 
353, 358-361 (1993) (evidence of record at the date of death, 
for the purposes of accrued benefits claims, includes VA 
medical records deemed to have been in VA's possession, even 
if not physically located in the claims file as of the date 
of death); and Ralston v. West, 13 Vet. App. 108, 112-113 
(1999) (an accrued benefits claim must take into 
consideration evidence that was physically or constructively 
in the claims file).  As explained, in general, in accrued 
benefits claims, the evidence considered is that which is 
"in the file at date of death."  38 C.F.R. § 3.1000.  

Bell involved a dispute concerning the record on appeal 
before the Court, in which the appellant had counter-
designated items that might well be factually determinative 
of her claim, which were generated within VA by its agents or 
employees or submitted to VA by the appellant in support of 
her claim, but which were not in the claims folder.  Here, 
there is no allegation or showing that there are items that 
might well be factually determinative of this claim, 
generated within VA by its agents or employees or submitted 
to VA by the appellant in support of her claim, but which are 
not in the claims folder.  Hayes concerned the question of 
whether relevant evidence could be considered of record at 
the date of death.  Again, here there has not been any 
relevant evidence identified that has not been obtained.  In 
Ralston, the Court recognized that entitlement to accrued 
benefits must be based on evidence that was either physically 
or constructively in the file at the time of the veteran's 
death, and clarified its previous order to require the Board 
to provide adequate reasons or bases for its decision without 
securing a medical opinion.  There is no question here of the 
Board obtaining a medical opinion.  

In May 1998, the Board remanded the veteran's increased 
rating claim for further evidentiary development, including a 
C&P examination.  The veteran died in October 1998, before 
the examination could occur.  Thus, that examination report 
does not exist.  In March 2004, in connection with the 
current appeal, the appellant gave authorization to obtain 
records relating to the veteran being "an inpatient at the 
VAMC in Tuskegee, AL for 1 year and 5 days before he died."  
In response to the April 2004 request to provide treatment 
records from October 1, 1997 to October 16, 1998, to include 
inpatient or outpatient, summaries, notes, and records from 
all other facilities, the Tuskegee VAMC provided duplicate 
copies of discharge summaries for October 2, 1997 to March 
25, 1998, for March 25, 1998 to October 16, 1998, and for 
October 7 to October 16, 1998, and an October 9, 1998 social 
work assessment.  The Board acknowledges that summaries, 
rather than the daily treatment records, were provided.  The 
records obtained, however, do not refer to the service-
connected shell fragment wound; rather, they refer to 
treatment for such conditions as dementia, old multiple 
cerebrovascular accidents with quadriparesis and muscle 
spasms, hypertension, diabetes, chronic gastroparesis, 
arteriosclerotic heart disease with cardiac arrhythmias, 
chronic dermatitis, and pneumonia.  Section 3.159(c)(2) 
requires VA to obtain relevant records from a Federal 
department or agency, but there is nothing in the case law, 
the statutes, or regulations that requires VA to obtain 
records that are not relevant.  There is nothing to suggest 
that the daily treatment records would refer to the service-
connected shell fragment wound when the summaries of such 
treatment make no mention of it.  

The appellant, who is represented by an attorney, has 
identified only a VA medical facility as the source of 
evidence relevant to her accrued benefits claim, and the 
record does not indicate that relevant VA records are missing 
from the claims file.  It is particularly notable that the 
January 2007 Joint Motion does not identify any records that 
are constructively in VA's possession that have not been 
obtained.  It is also notable that the appellant's attorney 
has not identified any such records in her correspondence to 
the Board, and that the appellant indicated in May 2007 that 
she did not have anything else to submit.  Further on this 
issue, the Court has held that there is no authority for 
introducing into the record of an accrued benefits claim 
post-date-of-death evidence related to the decedent's 
underlying benefit entitlement.  Conary v. Derwinski, 3 Vet. 
App. 109 (1992) (per curiam)).  


Based on the foregoing, the Board finds no basis to conclude 
that there is a due process defect that precludes a decision 
in this appeal based on the evidence of record.


ORDER

An increased (compensable) rating for residuals of a shell 
fragment wound to the left mid-scapula, for accrued benefits 
purposes, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


